Name: 74/491/EEC: Commission Decision of 17 September 1974 exempting the Kingdom of Denmark from applying to certain species the Council Directive of 30 June 1969 on the marketing of seed of oil and fibre plants (Only the Danish text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: means of agricultural production;  plant product;  Europe;  marketing
 Date Published: 1974-10-03

 Avis juridique important|31974D049174/491/EEC: Commission Decision of 17 September 1974 exempting the Kingdom of Denmark from applying to certain species the Council Directive of 30 June 1969 on the marketing of seed of oil and fibre plants (Only the Danish text is authentic) Official Journal L 267 , 03/10/1974 P. 0018 - 0018COMMISSION DECISION of 17 September 1974 exempting the Kingdom of Denmark from applying to certain species the Council Directive of 30 June 1969 on the marketing of seed of oil and fibre plants (Only the Danish text is authentic) (74/491/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community; Having regard to the Council Directive of 30 June 1969 (1) on the marketing of seed of oil and fibre plants, as last amended by the Council Directive of 11 December 1973 (2), and in particular Article 22 thereof; Having regard to the request submitted by the Kingdom of Denmark; Whereas groundnut, hemp, soya bean, cotton and sunflower are species not normally cultivated in the Kingdom of Denmark ; whereas the seeds of these species are not propagated or marketed there; Whereas for as long as these conditions obtain it is appropriate to exempt the Kingdom of Denmark from applying the provisions of this Directive to the species in question; Whereas the measures provided for in this Decision are in accordance with the Opinion of the Standing Committee on Seeds and Propagating Material for Agriculture, Horticulture and Forestry, HAS ADOPTED THIS DECISION: Article 1 The Kingdom of Denmark is exempted from applying the Council Directive of 30 June 1969 on the marketing of seed of oil and fibre plants, with the exception of the provisions of Article 13 (1), thereof, to the species listed below. >PIC FILE= "T9000635"> Article 2 This Decision is addressed to the Kingdom of Denmark. Done at Brussels, 17 September 1974. For the Commission The President FranÃ §ois-Xavier ORTOLI (1)OJ No L 169, 10.7.1969, p. 3. (2)OJ No L 356, 27.12.1973, p. 79.